Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 13, 2006







Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed July 13, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00509-CV
____________
 
IN RE LUIS RIVA DENEGRA, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On June
6, 2006, relator Luis Riva Denegra, an inmate at the Ellis Unit of the Texas
Department of Criminal Justice, Institutional Division, filed a pro se petition
for writ of mandamus in this court,[1] requesting we
direct Charles Bacarisse, the Harris County District Clerk, to provide relator
with copies of statements, police and autopsy reports, regarding crimes
committed by other individuals.    




This
court does not have mandamus jurisdiction over a district clerk unless it is
shown that issuance of the writ is necessary to enforce our jurisdiction.  See
Tex. Gov=t Code Ann. ' 22.221(a), (b) (Vernon 2004); In re Washington, 7
S.W.3d 181, 182 (Tex. App.CHouston [1st Dist.] 1999, orig. proceeding).  Because relator
does not allege that the district clerk is interfering with our jurisdiction,
he has not established he is entitled to mandamus relief.  Accordingly, we
dismiss relator=s petition for writ of mandamus.
 
 
PER
CURIAM
 
Petition Dismissed and Memorandum Opinion filed July
13, 2006.
Panel consists of Justices Hudson, Fowler and Seymore.





[1]See Tex. Gov=t Code Ann. '
22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.